     Case: 3:19-cv-00275-SLO Doc #: 15 Filed: 03/10/21 Page: 1 of 13 PAGEID #: 1712




                        – UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 CAROLINE DAMERON,                        : Case No. 3:19-cv-275
                                          :
          Plaintiff,                      :
                                          : Magistrate Judge Sharon L. Ovington
 vs.                                      :
                                            (by full consent of the parties)
                                          :
 COMMISSIONER OF THE SOCIAL               :
 SECURITY ADMINISTRATION,                 :
                                          :
          Defendant.                      :


                               DECISION AND ENTRY


I.       Introduction

         Plaintiff Caroline Dameron brings this case challenging the Social Security

Administration’s most recent denial of her applications for disability benefits. This is her

third case before this Court concerning the Administration’s denial of her applications.

         Previously, in November 2011, Plaintiff filed an application for Supplemental

Security Income that was denied initially and upon reconsideration. After a hearing at

Plaintiff’s request, Administrative Law Judge Amelia Lombardo concluded Plaintiff was

not eligible for benefits because she was not under a “disability” as defined in the Social

Security Act. The Appeals Council denied Plaintiff’s request for review, and she filed a

case before this Court. This Court granted a Joint Motion to Remand to the Commissioner.

         On remand, the claim was assigned to Administrative Law Judge Elizabeth Motta.

After a hearing, ALJ Motta concluded Plaintiff was not eligible for benefits because she
  Case: 3:19-cv-00275-SLO Doc #: 15 Filed: 03/10/21 Page: 2 of 13 PAGEID #: 1713




was not under a “disability” as defined in the Social Security Act. Plaintiff filed another

action before this Court, resulting in an Order vacating the Commissioner’s non-disability

finding and remanding the case for further administrative proceedings.

       Plaintiff’s claim then was assigned to Administrative Law Judge Gregory Kenyon.

After yet another hearing, ALJ Kenyon determined that Plaintiff was not eligible for

benefits as she was not under a “disability” as defined in the Social Security Act. She then

filed this action seeking a remand for benefits, or in the alternative, for further proceedings.

The Commissioner asks the Court to affirm the non-disability decision.

       The case is presently before the Court upon Plaintiff’s Statement of Errors (Doc.

No. 9), the Commissioner’s Memorandum in Opposition (Doc. No. 13), Plaintiff’s Reply

(Doc. No. 14), and the administrative record (Doc. No. 8).

II.    Background

       Plaintiff asserts that she has been under a disability since June 2, 1993. At the time

her application was filed, she was forty-six years old.           Accordingly, Plaintiff was

considered a “younger person” under Social Security Regulations. See 20 C.F.R. §

416.963(c). Prior to the non-disability decision, her age category changed, and she was

then considered a “person closely approaching advanced age.” 20 C.F.R. § 416.963(d).

Plaintiff has a limited education.

       The evidence of the record is sufficiently summarized in the ALJ’s decision (Doc.

No. 8, Page ID 980-90), Plaintiff’s Statement of Errors (Doc. No. 9), the Commissioner’s

Memorandum in Opposition (Doc. No. 13), and Plaintiff’s Reply (Doc. No. 14). Rather




                                               2
  Case: 3:19-cv-00275-SLO Doc #: 15 Filed: 03/10/21 Page: 3 of 13 PAGEID #: 1714




than repeat these summaries, the Court will focus on the pertinent evidence in the

discussion below.

III.   Standard of Review

       The Social Security Administration provides Supplemental Security Income to

individuals who are under a “disability,” among other eligibility requirements. Bowen v.

City of New York, 476 U.S. 467, 470, 106 S. Ct. 2022, 90 L. Ed. 2d 462 (1986); see 42

U.S.C. § 1382(a). The term “disability” – as defined by the Social Security act – has

specialized meaning of limited scope.       It encompasses “any medically determinable

physical or mental impairment” that precludes an applicant from performing a significant

paid job – i.e., “substantial gainful activity,” in Social Security lexicon. 42 U.S.C. §§

1382c(a)(3)(A)-(B); see Bowen, 476 U.S. at 469-70.

       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakely v. Comm’r of Soc. Sec., 581 F.3d 399, 406

(6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007).

Review for substantial evidence is not driven by whether the Court agrees or disagrees with

the ALJ’s factual findings or by whether the administrative record contains evidence

contrary to those factual findings. Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 722 (6th

Cir. 2014); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Instead, the

ALJ’s factual findings are upheld if the substantial-evidence standard is met – that is, “if a

‘reasonable mind might accept the relevant evidence as adequate to support a conclusion.’”

Blakely, 581 F.3d at 407 (quoting Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th


                                              3
  Case: 3:19-cv-00275-SLO Doc #: 15 Filed: 03/10/21 Page: 4 of 13 PAGEID #: 1715




Cir. 2004)). Substantial evidence consists of “more than a scintilla of evidence but less

than a preponderance …” Rogers, 486 F.3d at 241 (citations and internal quotation marks

omitted); see Gentry, 741 F.3d at 722.

       The other line of judicial inquiry – reviewing the correctness of the ALJ’s legal

criteria – may result in reversal even when the record contains substantial evidence

supporting the ALJ’s factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651

(6th Cir. 2009); see Bowen, 478 F.3d at 746. “[E]ven if supported by substantial evidence,

‘a decision of the Commissioner will not be upheld where the SSA fails to follow its own

regulations and where that error prejudices a claimant on the merits or deprives the claimant

of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting in part Bowen, 478 F.3d at 746,

and citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47 (6th Cir. 2004)).

IV.    The ALJ’s Decision

       As noted previously, the Administrative Law Judge was tasked with evaluating the

evidence related to Plaintiff’s application for benefits. In doing so, the Administrative Law

Judge considered each of the five sequential steps set forth in the Social Security

Regulations. See 20 C.F.R. § 416.920. He reached the following main conclusions:

       Step 1:      Plaintiff did not engage in substantial gainful employment since the
                    application date, October 5, 2011.

       Step 2:      She has the severe impairments of degenerative disc disease of the
                    lumbar spine, compartment syndrome affecting the right lower
                    extremity, hepatitis C, bipolar disorder, personality disorder, anxiety
                    disorder, and a history of polysubstance abuse.

       Step 3:      She does not have an impairment or combination of impairments that
                    meets or equals the severity of one in the Commissioner’s Listing of
                    Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.


                                             4
  Case: 3:19-cv-00275-SLO Doc #: 15 Filed: 03/10/21 Page: 5 of 13 PAGEID #: 1716




       Step 4:      Her residual functional capacity (RFC), or the most she could do
                    despite her impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d
                    235, 239 (6th Cir. 2002), consists of “light work … subject to the
                    following additional limitations: (1) frequent crawling, crouching,
                    kneeling, and climbing of ramps and stairs; (2) no climbing of ladders,
                    ropes, and scaffolds; (3) no work around hazards such as unprotected
                    heights or dangerous machinery; (4) no driving of automotive
                    equipment; (5) the claimant is limited to performing unskilled, simple,
                    repetitive tasks; (6) occasional superficial contact with co-workers and
                    supervisors (superficial contact is defined as retaining the ability to
                    receive simple instructions, ask simple questions, and receive
                    performance appraisals but as lacking the ability to engage in more
                    complex social interactions such as persuading other people or
                    resolving interpersonal conflicts); (7) no public contact; (8) no
                    teamwork or tandem tasks; (9) no close over the shoulder supervision;
                    (10) no fast paced production work or jobs which involve strict
                    production quotas; (11) the claimant is limited to performing jobs
                    which involve very little, if any, change in the job duties or the work
                    routine from one day to the next; and (12) no occupational exposure to
                    drugs or alcohol.”

       Step 4:      Plaintiff has no past relevant work.

       Step 5:      Plaintiff could perform a significant number of jobs that exist in the
                    national economy.

(Doc. No. 7, PageID 982-89). Based on these findings, the Administrative Law Judge

concluded that Plaintiff was not under a benefits-qualifying disability. Id. at 989.

V.     Discussion

       Plaintiff challenges several aspects of the non-disability decision: (1) the weighing

of the medical opinion evidence; (2) allegedly unsupported and unreasonable findings as

to the medical evidence, and (3) the vocational expert’s testimony. For these reasons,

Plaintiff contends that the decision is not supported by substantial evidence.




                                             5
  Case: 3:19-cv-00275-SLO Doc #: 15 Filed: 03/10/21 Page: 6 of 13 PAGEID #: 1717




       Plaintiff’s first asserted errors focus on the weighing of mental health opinions from

state agency examining psychologist Mary Ann Jones, Ph.D., and state agency record

reviewing psychologists, Bonnie Katz, Ph.D. and Carl Tishler, Ph.D. For the reasons set

forth below, error was committed in weighing these medical opinions.

       “As a general matter, an opinion from a medical source who has examined a

claimant is given more weight than that from a source who has not performed an

examination (a ‘nonexamining source’), and an opinion from a medical source who

regularly treats the claimant (a ‘treating source’) is afforded more weight than that from a

source who has examined the claimant but does not have an ongoing treatment relationship

(a ‘nontreating source’) ....” Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 375 (6th Cir.

2013) (internal citations omitted).   Thus, ‘[t]he regulations provide progressively more

rigorous tests for weighing opinions as the ties between the source of the opinion and the

individual become weaker.’” Id., (quoting, in part, Social Sec. Ruling No. 96-6p, 1996

SSR LEXIS 3 at *5, 1996 WL 374180 at *2 (eff. July 2, 1996)). In weighing the medical

opinions of a non-treating physician or psychologist, the ALJ must consider a number of

other factors set forth in the Commissioner’s Regulations – specifically, specialization,

consistency, supportability, and other factors “which tend to support or contradict the

opinion.” 20 C.F.R. § 416.927(c)(2)-(6); see Gayheart, 710 F.3d at 376.

       Dr. Mary Ann Jones performed two consultative psychological evaluations of

Plaintiff in November 2011 and February 2012, respectively. (Doc. No. 8-15, PageID 986).

Rather than engaging in meaningful review, the ALJ merely found that Dr. Jones’ opinion

was deserving of only “little weight … because her opinion appears to be based on an


                                             6
  Case: 3:19-cv-00275-SLO Doc #: 15 Filed: 03/10/21 Page: 7 of 13 PAGEID #: 1718




uncritical acceptance of the claimant’s subjective complaints, without any inquiry into

whether they are objectively supported.” Id. at 988. The only reasoning set forth by the

ALJ to justify his decision was his observation that “allegations of agoraphobia are called

into question within the record when the claimant reports that she attended a biker event,”

and that on exam, Plaintiff could “fully express her thoughts, make eye contact, and answer

questions.” (Doc. No. 8-15, PageID 988). Contrary to these findings, Dr. Jones’ report is

comprised of clinical observations that show she did not naively accept Plaintiff’s

subjective complaints, and instead demonstrates that her opinion was objectively

supported.

       During the first evaluation in November 2011, Plaintiff presented with confused and

anxious facial expressions, and was only semi-coherent with “disjointed to retarded”

stream of thought. (Doc. No. 8-7, PageID 424). Her demeanor was “defeated, resigned,

and dysphoric,” and affect “blunted/flat.” Id. Plaintiff “was fidgety, restless” and she

“rocked throughout the interview process.” Id. She had “limited eye contact.” Id.

       Similarly, in February 2012, Plaintiff’s facial expressions were “dull and confused,”

and her conversation was only semi-coherent. Id. at 511. Her stream of thought was

“disjointed to retarded” and thought association circumstantial. Id. at 512. Plaintiff’s

demeanor was “defeated, resigned and apathetic,” and her affect “sad to emotionally

labile.” Id. She was also restless, rocked back and forth during the interview, and “got up

and paced the examiner’s office and maintained no eye contact.” Id.




                                             7
  Case: 3:19-cv-00275-SLO Doc #: 15 Filed: 03/10/21 Page: 8 of 13 PAGEID #: 1719




       These clinical observations undermine the decision to discredit Dr. Jones’ opinion

on the basis that she relied on an “uncritical acceptance of [Plaintiff’s] subjective

complaints.” Remarkably, this same exact error was committed on prior remand.

       Plaintiff astutely recognizes that this Court previously found Dr. Jones’ records

cited to objective clinical signs that supported her conclusions which “undermin[ed] the

[previous] ALJ’s assumption that these opinions were supported only by an uncritical

acceptance of Plaintiff’s subjective complaints.” See Dameron v. Comm’r of Soc. Sec.,

No. 3:17-CV-114, 2018 WL 2440690, at *4 (S.D. Ohio, April 18, 2018) (Newman, M.J.).

Rather than give deference to this prior ruling as to the weighing of Dr. Jones’ opinion,

ALJ Kenyon ignored this guidance and instead arrived at the same conclusion that was

previously rejected. Thus, ALJ Kenyon’s conclusion as to Dr. Jones’ opinion was contrary

to the record and not supported by substantial evidence. See id.

       In opposition, the Commissioner maintains that Dr. Jones’ opinion was properly

weighed. (Doc. No. 13, PageID 1700-01). Yet, the Commissioner fails to address how the

weighing of Dr. Jones’ opinion in the non-disability decision at issue here is any different

from that of the decision that was previously before this Court. Instead, the Commissioner

relies upon a cursory explanation that “the ALJ considered the objective evidence in the

record and reasonably determined that this evidence did not support Dr. Jones’ opinion.”

Id. at 1701. For the reasons explained above, this argument is unpersuasive, and the

weighing of Dr. Jones’ opinion is not supported by substantial evidence.

       Error also was committed in weighing Dr. Katz’s and Dr. Tishler’s opinions. In

weighing the opinions of these state agency reviewing psychologists, the ALJ briefly


                                             8
  Case: 3:19-cv-00275-SLO Doc #: 15 Filed: 03/10/21 Page: 9 of 13 PAGEID #: 1720




summarizes their opinions and concludes their opinions were due “only partial weight” for

“they appear to be somewhat disjointed in that they do not fully offer vocationally relevant

limitations which could be used in the claimant’s residual functional capacity.” (Doc. No.

8-15, PageID 988). The ALJ’s weighing of these opinions was devoid of any meaningful

review. He declined to address any of the relevant factors set forth in 20 C.F.R. §

416.927(c), and instead found only that the opinions were not expressed in vocationally-

relevant terms.

       Again, the ALJ committed the same error formerly identified as to the weighing of

these opinions. See Dameron, 2018 WL 2440690, at *4 (“Simply restating the record

reviewing opinions and offering a conclusory assessment, without further discussion, fails

to satisfy the requirement that the ALJ provide meaningful explanation of the weight given

to all the medical opinion evidence”). The primary difference is that ALJ Kenyon afforded

only “partial weight” to these opinions rather than “significant weight” as in the previous

decision. This slight distinction does not resolve the ALJ’s failure to address the relevant

factors, especially since he still afforded more weight to these record-reviewing

psychologists than to Dr. Jones, who evaluated Plaintiff on two separate occasions.

       Moving on from these medical opinions, Plaintiff also criticizes the categorical

rejection of her mental health treatment provider, Epie Ajebe, APRN. Mr. Ajebe, who

submitted a mental impairment questionnaire, opined that Plaintiff’s mental impairments

would cause her to be off task for 20 percent or more of the workday and absent more than

three times per month. (Doc. No. 8-15, PageID 988). These findings were rejected by the

ALJ because Mr. Ajebe was “not an acceptable medical source” and the conclusions


                                             9
 Case: 3:19-cv-00275-SLO Doc #: 15 Filed: 03/10/21 Page: 10 of 13 PAGEID #: 1721




“appear[ed] extreme and [were] unsubstantiated by objective medical findings.” Id. As a

result, his conclusions were afforded “little weight.”

       The consideration of Mr. Ajebe’s conclusions was superficial. The ALJ also

declined to offer any citation or comparison to the record in cursorily declaring that Mr.

Ajebe’s conclusions were “extreme” and “unsubstantiated.” While it is true that Mr. Ajebe

is not an acceptable medical source, and his conclusions therefore were not entitled to any

special weight or consideration, see 20 C.F.R. §§ 416.913(a), 416.927, the ALJ

nevertheless should have demonstrated that he fairly considered the relevant factors in

assessing Mr. Ajebe’s conclusions and assigning them “little weight.” This failure to

properly consider Mr. Ajebe’s conclusions further supports the finding that the non-

disability decision is not supported by substantial evidence.

       In the decision, the ALJ expressed that Mr. Ajebe “indicated moderate to marked

limitations in all domains of mental functioning.” Had he addressed some of the relevant

factors, such as consistency and supportability, such factors would have indicated that these

conclusions were similar to the other medical opinion evidence. For example, Mr. Ajebe

and Dr. Jones both found Plaintiff had moderate to marked impairment in understanding,

remembering and applying. (Doc. No. 8-22, PageID 1663) (Doc. No. 8-7, PageID 427).

Additionally, Mr. Ajebe found Plaintiff to be moderately to markedly impaired in her

ability to maintain concentration, persistence and pace, and Dr. Jones found Plaintiff to be

moderately impaired in this area. Id. Similarly, Drs. Katz and Tishler determined Plaintiff

was moderately impaired in this regard. (Doc. No. 8-3, PageID 129, 143).




                                             10
 Case: 3:19-cv-00275-SLO Doc #: 15 Filed: 03/10/21 Page: 11 of 13 PAGEID #: 1722




       Other aspects of the non-disability decision are unsupported by substantial evidence.

For instance, there is emphasis on the fact that Plaintiff attended a biker event even though

“she alleges serious agoraphobia causing her to rarely leave her house.” (Doc. No. 8-15,

PageID 987). The ALJ also refers to this event when discrediting Dr. Jones’ medical

opinion. Id. at 988. However, attendance at a single event when Plaintiff indicated she

had to leave early due to all of the people does not reasonably serve to entirely undermine

the seriousness of her mental impairments.

       In addition, the ALJ references the observations of the Cleveland Cooperative

Disability Investigation Unit for the purpose of discrediting her allegations. Although there

was no observed psychosis during her interview with that unit, the vast remainder of the

medical evidence from state agency reviewing and consultative psychologists as well as

Plaintiff’s mental health provider supports the seriousness of Plaintiff’s mental

impairments. As Plaintiff reasonably recognizes, the detectives’ observations that she

“exhibited no signs of having any physical or mental impairments” is inconsistent with the

medical evidence and the ALJ’s own findings.

       Plaintiff’s final argument relates to the vocational expert’s testimony. Plaintiff

contends that the determination at Step Five is not supported by substantial evidence given

that Plaintiff’s limitation of no close over-the-shoulder supervision would prevent her from

being able to complete the requisite training period. This argument is unpersuasive as

substantial evidence supports the ALJ’s reliance on the vocational expert’s testimony. For

instance, Plaintiff’s counsel and the vocational expert engaged in the following exchange:




                                             11
 Case: 3:19-cv-00275-SLO Doc #: 15 Filed: 03/10/21 Page: 12 of 13 PAGEID #: 1723




              Q: During that training period, would it be safe to assume that there would
              be at least some degree of close, over the shoulder supervision, and or
              teamwork or tandem tasks with another employee while the hypothetical
              worker learned to do tasks associated with the job?

              A: There will be training, yes. If you – I’m not sure that meets the over the
              shoulder, close supervision. I think of that as once you’re on the job and you
              have a supervisor who stands and watches the line. But yes, I do agree that
              all jobs have a training, and some type of training that they will go through.

(Doc. No. 8-15, PageID 1098). This exchange suggests the vocational expert understood

the no over-the-shoulder supervision limitation to apply in the performance of the job, but

not necessarily during the training period. Plaintiff’s counsel asked several follow-up

questions after this exchange, but the later testimony does not so clearly relate to the no

over-the-shoulder supervision limitation as to render the ALJ’s reliance on the vocational

expert’s testimony unsupported by substantial evidence.

       Nevertheless, a remand for benefits is warranted as the ALJ’s decision is rife with

the same errors that infected a different ALJ’s earlier decision in this case. The ALJ failed

to correct those errors on remand. And “[t]o the extent the ALJ failed to comply with the

Court’s instruction on remand, it was further error because Social Security ALJs are not

free to ignore Judicial Orders ...” Miller v. Colvin, No. 3:15-CV-153, 2016 WL 6584509,

at *2 (S.D. Ohio, April 5, 2016) (Ovington, M.J.). As the Sixth Circuit has previously

recognized:

       In some Social Security cases, district courts will include detailed
       instructions concerning the scope of remand and the issues to be addressed.
       In such cases, “[d]eviation from the court’s remand order in subsequent
       administrative proceedings is itself legal error, subject to reversal on further
       judicial review.” Sullivan v. Hudson, 490 U.S. 877, 866 ... (1989). See also
       Mefford v. Gardner, 383 F.3d 748, 758 (6th Cir. 1967) (noting “the general
       rule that, on the remand of a case after appeal, it is the duty of the lower court,


                                               12
 Case: 3:19-cv-00275-SLO Doc #: 15 Filed: 03/10/21 Page: 13 of 13 PAGEID #: 1724




       or the agency from which the appeal is taken, to comply with the mandate of
       the court and to obey the directions therein without variation and without
       departing from such directions.”). These cases stand for the proposition that
       the administrative law judge may not do anything expressly or impliedly in
       contradiction to the district court’s remand order. These cases do not
       preclude the ALJ from acting in ways that go beyond, but are not inconsistent
       with, the district court’s opinion ....

Hollins v. Massanari, 49 F. App’x 533, 536 (6th Cir. 2002).

       Additionally, Plaintiff has prosecuted her case through administrative and judicial

proceedings for nearly ten years. Because there is strong evidence of disability while

contrary evidence is lacking, there is no just reason to further delay this matter ad infinitum

for even more administrative procedures. See Gentry v. Comm'r of Soc. Sec., 741 F.3d

708, 730 (6th Cir. 2014) (remanding for benefits after 2 remands and 3 administrative

hearings and finding, “[i]n light of the extensive opinions of treating physicians as to the

severity of [the plaintiff]’s psoriasis and psoriatic arthritis, . . . that substantial evidence on

the record as a whole supports a finding of total disability.”).

                         IT IS THEREFORE ORDERED THAT:

       1.      The ALJ’s non-disability decision is vacated;

       2.      Plaintiff Caroline Dameron’s applications for benefits are granted and
               benefits shall be afforded to Dameron on remand; and

       2.      The case is terminated on the Court’s docket.


March 9, 2021                                         s/ Sharon L. Ovington
                                                      Sharon L. Ovington
                                                      United States Magistrate Judge




                                                13
